Roberts, J.
The objections made by defendant in error to the petition and writ of error are not sustained.
The Railway Company brings up this case upon the following assignments of error:
1st. That there was no process of citation against said Galveston and Red River Railway Company, nor any notice given the said Galveston and Red River Railway Company of the pendency of said suit.
2nd. That judgment'was rendered against the Galveston and Red River Railway Company, without any notice having been issued against her, and without authority of law.
3rd. The judgment was improvidently rendered and without warrant of law.
4th. The judgment was for plaintiff when it should have been for the defendant.
The third and fourth assignments are too general to require consideration.
The first and second assignments mean the same thing, to-wit: that there was no process issued against or served on the Company. The process was issued against Paul Bremond, President of the G. & R. R. R. Co., and served on Paul Bremond. The petition of Shepherd demands a sum of money from the Galveston and Red River Railway Company, due by a promissory note, executed by “P. Bremond, President G. & R. R. R. Co.,” and prays that “ process may be issued against the President of the said Galveston and Red River Railway Company, whose President is Paul Bremond.” The judgment, *278in conformity with the promise in the note, is rendered against the Galveston and Red River Railway Company.
The Company cannot be served with process otherwise than by serving it upon the principal officers, as President, or Secretary, or by leaving the writ at their office. The petition alleges that Paul Bremond is the President, and process is issued against and served on him; and the note sued on purports to have been given by the Company, and signed by Bremond as its President.
The error assigned, then, that there was no process issued against or served on the Company cannot prevail. Who else should be issued against, or how else could it be made to appear that Bremond was the President of the Company, and therefore the proper person to be served, than by its being shown that he executed the note in that capacity, and by being averred in the petition that he is the President of the Company.
Those assignments of error do not complain that the process which was issued and served on Bremond is defective, in not being signed or attested by the Clerk, or sealed, or in not stating the names of the parties to the suit, but that the process against Bremond is not process against the Company. Therefore, it is not required by the assignments that we should look to those formal defects of the writ which was served, if any should exist. Judgment is affirmed.
Judgment affirmed.